
	

113 HR 4264 IH: To authorize the Secretary of Agriculture to enter into a lease involving the South Central Agricultural Laboratory in Clay County, Nebraska, to facilitate the improvement of the laboratory to support cooperative State and Federal agricultural research.
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4264
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To authorize the Secretary of Agriculture to enter into a lease involving the South Central
			 Agricultural Laboratory in Clay County, Nebraska, to facilitate the
			 improvement of the laboratory to support cooperative State and Federal
			 agricultural research.
	
	
		1.Lease authority, South Central Agricultural Laboratory, Clay County, NebraskaSubject to such terms and conditions as the Secretary of Agriculture considers appropriate to
			 protect the interests of the United States, the Secretary may lease the
			 South Central Agricultural Laboratory, consisting of approximately 640
			 acres in Clay County, Nebraska, to the Board of Regents of the University
			 of Nebraska, which currently operates the laboratory pursuant to a
			 revocable permit, in order to allow the Board of Regents to undertake
			 capital improvements as necessary to maintain and conduct a cooperative
			 State and Federal agricultural research program. The term of the lease may
			 not exceed 20 years, but the Secretary may renew the lease for one or more
			 additional 20-year periods.
		
